Title: [May 1785]
From: Adams, John Quincy
To: 



      Sunday May 1st. 1785.
      
      
       Mr. Jarvis came out and dined with us at Auteuil. In the afternoon, Mr. Jefferson came out; he drank tea with us. No Rain yet: the drought is very great: the verdure is but small, tho’ the trees are covered with Leaves.
      
      

      2d.
      
      
       Mr. A and myself went and dined with the Marquis de la Fayette, Comte and Chevalier de la Luzerne, Comte de la Touche, General du Portail: A Letter was brought after dinner to my father from Dr. Franklin, informing him that Mr. Randallarrived from New York in the last Packet, and that he has Letters from Mr. Jay for my father. We went immediately to the Hôtel d’Orléans Rue St. Anne, and found Mr. Randall out, but he had left the Packets for my father, to be given to him, in case he should call for them. They contained two Vols, of the Journals of Congress, A Commission, Credentials, and Instructions for the Court of St. James’s. We went to Mr. Jefferson’s, and spent an hour there; he has received a Commission for this Court, and the resignation of Dr. Franklin is accepted. Congress have resolved to send a Minister to Holland, and one to Spain, but as yet, none is appointed.
       We went to see the Abbés de Chalût and Arnoux, and found them in affliction for the Death of their friend the Abbé de Mably. Abbé Chalût has written the following epitaph for him.
       
       
        D. O. M.
        Hic jacet
        Gabriel Bonnot de Mably, Delphinas
        Juris naturae
        Indagator audax, felix, indefessus:
        Dignitatis humani generis labefactatae vindex
        Rectae rationis assecla tenacissimus
        Ad Respublicas instituendas, restituendas, stabiliendas
        Ad Populos sanandos, politiarum errores profligandos
        Quae indesinenter scripsit
        Orbis utriusque suffragio, plausu comprobata.
        Assiduâ historiarum meditatione
        E variis gentium institutis, moribus, regiminibus
        Praeteritorum eventuum causas latentes detexit,
        futuros praenuntiavit.
        Strictae semper addicta veritati
        Mens flecti nescia
        Honores, divitias, omnimoda servitii vincula
        In re tenui
        Constanter aspernata est.
        Vita Innocué elapsâ, avitae religionis cultor sapiens
        Sacris vitibus accuraté servatis
        Æquissimo animo
        Obiit, 23d. die Aprilis 1785, ineunte aetatis anno 770.
        H. M.
        Amici moerentes P. C.
       
       The abbé was a character, that would be uncommon at any time, but almost unknown at present in this Kingdom. Every thing that he has left, as I am told will not amount to two hundred louis d’ors. The two abbés his friends are his executors, and he begs of them to accept his library which is composed of about 250 volumes. Of all the Literati in Paris, he owned the least books: but he used to borrow those he wanted; from the bibliotheque du Roi, and made extracts from them: his works are less known than they ought to be, because he was neither an Academician nor a Courtier: But he always maintained the Reputation of a good Man, which is preferable, to any that either Courts or Academies can give. Return’d home at about 10. in the evening.
      
      
       
        
   
   Louis Le Bègue de Presle Duportail, French military engineer in American service who later became French minister and secretary of state for war (Lasseray, Les français sous les treize étoilesAndre Lasseray, Les français sous les treize étoiles (1775-1783), Macon and Paris, 1935; 2 vols., 1:272–277).


       
       
        
   
   That of 2 May (Adams Papers).


       
       
        
   
   Paul Randolph Randall, a New York lawyer, who later participated in the unsuccessful negotiations with Algiers and other Barbary powers (John Jay to JA, 8 March (bis), Adams Papers; Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950- ., 8:544, 610–611; 10:649–651).


       
       
        
   
   Jay to JA, 8 March (bis), 15 March, 18 March (Adams Papers).


       
       
        
   
   Jay’s letter of 18 March included JA’s instructions, dated 7 March; JA’s commission, dated 24 Feb., is also among the Adams Papers.


       
       
        
   
   The congress elected Jefferson on 10 March 1785, and Franklin notified Vergennes on 3 May that the congress had permitted him to return (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774-1789, Washington, 1904-1937; 34 vols., 28:134; Franklin, Writings, ed. SmythThe Writings of Benjamin Franklin, ed. Albert Henry Smyth, New York and London, 1905-1907; 10 vols., 9:321).


       
       
        
   
   To God the Best and Greatest. Here lies Gabriel Bonnot de Mably, of Dauphiné. A bold enquirer, successful, unwearied, of the Law of Nature: Defender of the damaged integrity of the human race, most tenacious servant of right reason in establishing states, restoring them, stabilizing them, in leading peoples, and casting down the errors of political treatises. What he unceasingly wrote has been approved by the vote and applause of both worlds. By assiduous meditation on history, from the varied institutions of peoples, their customs, their governments, he uncovered the hidden causes of past events, and foretold the future ones. Ever devoted to strict truth, his mind, uninfluenced by his humble estate, constantly spurned honors, wealth, and all sorts of bonds of slavery. After having spent his life doing no harm to anybody, and wisely fostering his ancestral religion, he died with the most tranquil mind on the 23rd day of April 1785, as the seventy-seventh year of his life was beginning. This monument his grieving friends have erected.


       
      
      

      3d.
      
      
       Mr. A: went to Versailles, it being Ambassador’s Day. As he was passing through an entry at the Count de Vergennes’s, a Servant presented him a small canister, containing perhaps a little more than half a pound of tea, and ask’d him if he did not want some very excellent tea, that had come through Russia, by land from China; my father could not Refuse it, and enquired the price. Un Louis, Monsieur, said the fellow very coolly; and in that manner he put every one of the foreign Ministers to contri­bution, even in the House, of the King of France’s prime Minister. I don’t know whether such practices correspond, with their ideas of dignity; if so they are very different from mine.
      
      

      4th.
      
      
       In the afternoon I went into Paris alone: went to the Griffon, Rue de Bussy and bought some Stationary. To the Hôtel de Nassau Rue de la Harpe, to see Mm. la Comtesse d’Ouradou, but she was not within. Bought me a Couple of Trunks. Went to Mr. Jefferson’s: he tells me, that the Count, thinks of not going in the next Packet. I fear Mr. Williamos, after failing me, himself, has been endeavouring to persuade the Count to do so too, which I do not think is very polite. Mr. Jefferson, spoke concerning Virginia, a State, which he knows very particularly as it is his native Country. The blacks, he tells me, are very well treated there; and increase in population, more in proportion, than the whites. Before the War, he says the negroes, were to the whites, in the proportion of 3 to 4. Now they are as 10 to 11. which is a very material difference. He supposes about 500,000 souls in the State. He disapproves very much the Cultivation of Tobacco, and wishes, it may be laid entirely aside. He thinks wheat would be much more advantageous, and profitable, much less Laborious, and less hurtful to the ground: he is a man of great Judgment.
      
      

      5th.
      
      
       All dined at Mr. Jefferson’s, with Marquis and Marquise de la Fayette, Count and Countess d’Ouradou, Chevalier de la Fayette another french gentleman, Mr. Short, who this morning arrived from St. Germains, Mr. Bowdoin from Virginia, Mr. Jarvis, &c. I there learnt that Mr. West and Dr. Ruston, were not gone for England: after dinner I went with Mr. Jarvis, to the Hôtel d’Orleans, Rue St. Anne, to see Mr. Randall, who dined at Dr. Franklin’s to day. I went to West’s lodgings, but he was out. Saw Dr. Ruston, who does not go, till next week. Mr. Jarvis, brought me out as far as the Barriere de la Conference, where I luckily found our Carriage which was just passing by.
       The weather has been exceeding fine, for a long time, but the drought is very great. All the Roads, are very inconveniently dusty, and daily Church processions are made to obtain Rain from Heaven. Grain, and Hay are extravagantly dear so that numbers of farmers, have been obliged to kill their Cattle, that they might not Starve to Death. Butter is 2 livres a pound, whereas, in the depth of winter, it is not commonly higher than 30 Sols, and in short if the present weather continues, I know not what will be the consequence the ensuing Fall and Winter.
      
      
       
        
   
   The Barrière de la Conférence, one of twenty-four principal barriers ringing Paris at the time, was a customs post where goods were taxed and traffic was examined for contraband (Robert de Hesseln, Dictionnaire universel de la France . . ., 6 vols., Paris, 1771, 5:110).


       
      
      

      6th.
      
      
       After dinner the Ladies went into Paris: I left them at the Place de Louis 15. and went to Mr. West’s lodgings: he had been out to Auteuil in the morning with Mr. Bowdoin, and had promised to meet me in the afternoon at his lodgings, but did not. I walk’d from 5. o’clock till 9 in the Palais Royal. Met M: de Gouvion there, and walk’d with him, about an hour and an half. He was much averse to the Packets, coming round from L’Orient to Le Havre, which has at length been determined upon; but they have been so slow and dilatory about it, that the time for the May Packet to go round has been lost, and I shall still be obliged to go down to L’Orient. M: de Gouvion says it will lengthen the Passage very considerably, and increase the danger. That besides, the greatest part of the Passengers in those Packets come from Marseilles, Bordeaux, and Nantes, and don’t come to Paris. All those, says he, will rather go home in Merchant Vessels, than, go so far as Le Hâvre. But Mr. de Gouvion, does not consider that great numbers of Americans, that cross the Atlantic from England, in merchants vessels, or the English packet, will in future, prefer to either the french Packet, as it will be so near, and much less expensive: I reminded him of this, and he agreed it was true.
       Met Messrs. Jefferson, Short and Williamos: the Ladies made me wait so long, that I had well nigh taken a fiacre, to return home. Ten o’clock before we got to Auteuil.
      
      

      7th.
      
      
       Went into Paris early in the morning. Called at the Hôtel d’Orleans, Rue St. Anne. Mr. Wilson, and Mr. Warburton, were going for England at Noon. Hotel d’Orleans, Palais Royal: Dr. Ruston found West there, and accompanied him, to the Diligence, Rue Montmartre; at 12 o’clock they all went off. I walk’d with Mr. Jarvis in the Palais Royal, and afterwards went and dined with him, at the hotel d’Orleans, Rue des Petits Augustins. After dinner I called upon Mr. Randall, at the Hotel de l’Union, Rue St. Thomas du Louvre, and bought of him, the Carriage, in which he came from L’Orient. Gave him 20 louis d’or’s for it. Called upon the abbés and Mr. Grand, but did not find them.
      
      

      8th.
      
      
       Mr. Randall, Mr. Short, Mr. Jarvis, Dr. Ruston, Mr. Williamos, and Mr. Bowdoin, dined with us.
       The drowth continues, and there is as yet no appearance of Rain.
      
      

      9th.
      
      
       Walk’d into Paris in the morning, to the Marquis de la Fayette’s; to go with him to Mr. Jefferson’s upon the subject, of the Importation of our whale oil, into this Country. I was told the Marquis was gone out of Town, on horseback. Call’d upon Mr. Williamos and from thence went to Mr. Jefferson’s, where I waited till past noon for the Marquis, but, as he did not come then, I walk’d back again to Auteuil: was very much fatigued as it was exceeding warm. All the family, but myself dined at the Marquis’s, and did not return till late in the evening.
      
      
       
        
   
   Lafayette had lent his diplomatic and political skills to help gain for Boston and New England merchants engaged in the whale oil trade an important French market after they had lost their largest customer, Great Britain, as a result of the war. He negotiated an arrangement with M. Tourtille Sangrain, who had a contract to light the streets of Paris, to buy about a thousand tons of oil from American merchants. Returning to America, JQA carried with him Sangrain’s proposals, copies of government passports, samples of oil, and letters from Lafayette to Jeremiah Wadsworth of Hartford and Samuel Breck of Boston (Louis Gottschalk, Lafayette,Louis Gottschalk, Lafayette, Chicago, 1935-1950; 4 vols. [vol. 1:] Lafayette Comes to America; [vol. 2:] Lafayette Joins the American Army; [vol. 3:] Lafayette and the Close of the American Revolution; [vol. 4:] Lafayette between the American and the French Revolution (1783 -1789). ’4:116–117, 165–167; Lafayette to JQA, 14 May, Adams Papers).


       
      
      

      10th.
      
      
       Mr. A: went to Versailles, to take leave, of the Court. Mr. Carnes came out. Was all day preparing for my departure, in the evening Mm. de la Fayette, with two of her Children, came out: and Mr. Jarvis and Mr. Randall.
      
      
      
       
        
   
   Burrill Carnes, a merchant at Nantes, appointed American agent there in 1786 by Thomas Barclay (Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950- ., 9:303).


       
      
      

      11th.
      
      
       This Day, the King made his grand review, on the Plaines de Sablons. Mr. A. and the Ladies dined at the Sweedish Ambassadors; I had so much to do, that I could not. Early in the morning I had a remise, and went first to Dr. Franklin, to take his Commands and ask for a Passport; which I could not get, because, M: de la Motte his secretary, was gone to the Review. Went to Mr. Jefferson’s who was also gone; the whole road to Paris was strow’d with Carriages. I got an order for Horses at the Post Office. Went to Mr. Grand’s and to the Abbés: but found nobody. Cross’d the river to the Marquis de la Fayette’s and saw Madam; Called at the Hotel d’Orleans, R. des p: Augustins, at that du Roi George, Rue du Colombier for Mr. Chew and Mr. Chamberlaine, who brought me letters from my friend Murray in England, but every body was gone to the Review. Went to Froullé my Bookseller, and got a number of Books of the Brindley Edition. Paid him his account. Walk’d half an hour in the Palais Royal, and met Coll. Humphreys, Mr. Short, Mr. Bowdoin, Mr. Jarvis, Mr. Williamos, and Mr. Randall; who were all to dine with Mr. Jefferson: we walk’d till four o’clock, and then went together, to the Cul de Sac Taitbout, where we found the Marquis de la Fayette, Mr. Norris and Mr. Carnes, who dined there also. After dinner I went with Mr. Jarvis and Mr. Randall, and walk’d half an hour in the Palais Royal. Return’d and took leave of Mr. Jefferson, and his family: on my way home I stopp’d at Dr. Franklin’s, and saw his grandson, who is ill: he told me that the Dr. had some thoughts of going to Boston; and from thence to Philadelphia by water: as he cannot bear the motion of a land Carriage. He talks of going in July or August.
       About an hour after I got home, the Count d’Oradour, came, and told me that two large trunks, could not go on my Cabriolet, and that it would be therefore impossible for him to go with me. I desired him to bring the matter to a certainty, and in case he could not come, to send me the Carriage as early in the morning as possible.
      
      
       
        
   
   A hired carriage.


       
       
        
   
   JQA’s passport, signed by Franklin and dated 1 May, is in the Adams Papers.


       
       
        
   
   William Vans Murray to JQA, 27, 28 April (Adams Papers). JQA met Murray shortly after the Marylander had become a student at the Middle Temple in the spring of 1784; they next saw each other in 1797 when Murray became JQA’s successor as minister resident at The Hague (JQA to JA, 15 June 1784, Adams Papers; JQA, Memoirs,Memoirs of John Quincy Adams, Comprising Portions of His Diary from 1795 to 1848, ed. Charles Francis Adams, Philadelphia, 1874-1877; 12 vols.   1:189).


       
       
        
   
   While JQA’s library contains copies of the works of Caesar, Tacitus, Juvenal, Persius Flaccus, Nepos, and Lucan in the Brindley edition, only the works of Sallust, London, 1744, and Phaedrus, London, 1750, in addition to those already cited in notes, show evidence that they were purchased at this time.


       
      
      

      Thursday May 12th. 1785.
      
      
       At about 9 o’clock the Cabriolet arrived, and the postillion brought me a Letter from the Countess d’Oradour, by which she informs me that the Count cannot go with me, as it is impossible to fix two large trunks upon the Carriage; so that I shall finally be obliged to go down to L’Orient alone, after having been led to expect the Company of three different persons. I suspect that Mr. W. has used his influence, to perswade the Count to wait for the next Packet: though I know not what reason he has to wish the Count would go with him. One thing is certain, which is, that it would be far more advantageous for the Count to go in the May Packet.
       Mr. Jarvis and Mr. Carnes came out and gave me Letters for America. Mr. Jefferson sent out his Letters with two bottles of oil, in two cases, which are to serve as samples for oil to be imported from America. The Marquis de la Fayette’s servant arrived with his Letters only a quarter of an hour before my departure. I took leave of my Parents and my Sister, and got into my Carriage, at ½ after 12, with such feelings, as no one that has not been seperated from Persons so dear, can conceive. My Postillions drove me very well, so that at ½ past 8 in the evening I was at Dreux, which is 9 ½ posts or 57 Miles from Paris. The roads are very good on this route. On leaving Versailles, you enter into the Province of Normandy, which extends more than half the way to L’Orient. This Province produces no Wine, but a great deal of Cyder, and the best in France; it furnishes also very considerable Quantities of grain; the fields of grass look now as dry and as yellow as in the month of January, for want of Rain: those of grain are in a better condition but look very thin. Between Paris and this place you pass through Versailles, the royal residence: not far from thence is the famous abbaye de Saint Cyr, founded by Madame de Maintenon, in order to educate a number of young Ladies of noble family and small fortune. Verneuil is the most considerable town on the road.
      
      
      
       
        
   
   Not found. The Count sailed on a later packet and was in Virginia during the fall and winter. Virginians noted his disappointment with the lands, which were more expensive than he had imagined, and with Americans, whom he had assumed all spoke French. Nevertheless, he made “a considerable tramontane purchase,” before returning to France (Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950- ., 8:147; 9:3, 93, 251; 10:616).


       
       
        
   
   Charles Williamos; see entry for 4 May (above).


       
       
        
   
   See note for entry of 9 May (above), and Lafayette: A Guide to the Letters, Documents, and Manuscripts in the United States, ed. Louis Gottschalk and others, Ithaca, N.Y., 1975, p. 84.


       
      
      

      May 13th.
      
      
       At four in the morning I left Dreux, and rode, till 9 in the evening without stopping at all: But was then so much fatigued as my Carriage goes very hard, and the roads being very dusty I determined to go no further than Préz en Pail, which is 16 posts from Dreux, the country is mountaneous, and the roads are not so good as might be wish’d. This place is in the Province of Maine which forms part of Normandy. The produce of this province, is for the most part in grain. The fields of grass look miserably. In the morning, I met an whole village, men, women and children, with the curate at their head, going out in procession to implore rain of the virgin Mary. I have got into a very indifferent house: they tell me, they can give me nothing to eat because it is Friday; and no good Catholic ever eats meat on fridays.
      
      

      14th.
      
      
       At 5 in the morning I was in my Cabriolet, and never stopp’d anywhere untill I arrived at Rennes, which was at 11. at night. By coming through a cross road I shortened the Journey 3 posts; so that I came only 13 ½ or 81. miles. The roads were so bad that I could not ride more speedily. I trembled whenever I saw a town before me: for they are all paved in such a manner, that it seems done on purpose to break every Carriage that passes through them: mine with the heat of the Sun, and these dreadful roads is split in several places. At 7 posts from Rennes I entered into the Province of Britanny: I expected to be visited very strictly; but was agreeably disappointed: a Custom house officer, came, and ask’d if I had anything in my baggage, contrary to the king’s ordinances: on my answering no; he told my postilion to drive on, without any further searching: and what surprised me most was that he did not beg a half crown piece. At Rennes my postilion first drove me, to the sign of the sheep, (au mouton) which by all accounts is a very good house: but there was not one empty room in the house: he then brought me, to such a tavern, as has not I really believe its equal in France. When I went into the house a dirty, ill looking woman, led me up a rotten pair of stairs, into a room, where there were a few remnants of paper hangings, which had formerly decorated it, a table, which was as good as tables in France commonly are, a chair, in which I dare not sit at ease, lest it should fall to pieces, a bed stead, that is of a piece with the rest, and numberless cobwebs
       
        Where half starv’d spiders, feed on half starv’d flies
       
       compose the furniture of this apartment. I enquired whether there was any provisions in the house, and was answered, that I might have some bread and butter. I was glad to get any thing and ask’d for any thing they could find, but when they had made me wait an hour, they discovered that they had no butter in the house: I determined to go to bed but when I endeavoured to lock the door of my Chamber, I found it impracticable. I heartily wish’d myself out of the house, and went to bed, endeavouring to keep awake, as much as possible, notwithstanding, I was so much fatigued.
      
      

      15th.
      
      
       Left the Hotel d’Artois, at about 5 in the morning, and was determined not to stop again before I arrived at L’Orient; for I had no Inclination to lodge in another house like those at Rennes and at Préz-en-Pail. At Josselin a small village, about half way between Rennes and L’Orient I saw a mountabank, curiously dress’d riding about in the Streets on horseback beating a drum, with a number of Peasants following him. He made a stop, in a square, and began to harangue the assembly. I was in my Carriage at the Post office, and while they were changing horses I was near enough to hear the speech of the Quack. He had the honour to inform the gentlemen and Ladies that he was the greatest man in the world at slight hand, that he had exhibited before, the kings of France, Spain and Holland, to their astonishment and admiration. He continued a considerable time in the same style, and concluded by saying, that he should this evening give the first representation of Ovid’s Metamorphoses, and as it was merely out of regard for them, and from no motive of inter­est that he meant to exhibit, his first places should be only 2 sous each. I could not help laughing heartily to see the fellow go on in that manner while all the peasants round him stood in admiration of his talents
       
        Grands yeux ouverts, bouche béante.
       
       At about 6 o’clock I arrived at Locminé; which is 6 ½ posts from L’Orient. They gave me a Postillion who was so drunk that he could hardly keep on his horse. Before he got out of the town he run one of the wheels, against the corner of an house, with so much violence, that I expected the wheel was broke: but luckily it was not. I was in continual fear of being overset and having my Carriage, if not my bones broke. I got however safe to the End of my Post: owing more to my good fortune than any thing else: for the roads were very bad. I rode all night and at 4 o’clock Monday morning arrived at L’Orient. I went to the Epée Royale, and to the Hotel d’Artois, but there was no Chamber vacant in either. The Postillion then brought me to the Hotel de la Marine, which is not a good house, but is a Palace in comparison with those I stopp’d at on the way. The roads between Rennes and this Place, are very hilly and rough, but are not I think, so bad as those, between Alençon and Rennes. The Country looks very poor; and the fields seem to produce nothing: but the Country people look neater and gayer than in any other part of France, and I saw less beggars than I have commonly met with. What it is owing to I cannot say; but this Province boasts of enjoying peculiar privileges, and of having a greater portion of liberty than any other. The Bretons say that their Parliament is the firmest and most respectable in the kingdom: how far this is true I know not, but it is certain, that the Parliament of Rennes have distinguished themselves, upon several occasions, when the others did not show the same courage.
       The Expenses of a single person from Paris to L’Orient, in a Cabriolet, the carriage that is commonly made use of in France, for travelling, are as follows.
       
     
      
      
      liv:
     
     
      Hire of a Cabriolet
      
      120.
     
     
      60 posts. 2 horses at 30 sols per post, each
      
      180.
     
     
      the 3d. horse, about 12 posts
      
      18.
     
     
      Postillions 1 livre per Post
      
      60
     
     
      Lodging on the road, and the 2 posts Royal
      
      32
     
     
      
      Total.
      410.
     
    
   
       If two persons travel together they take only three horses, and the expences being thus divided, will not amount to more than 300 livres each. The first thing a traveller should purchase, when he arrives in France, is a Post Book. They are published every six months and contain every information relative to travelling Post, necessary. They are to be found at every bookseller’s shop.
      
      
       
        
   
   Punctuation supplied.


       
      
      

      16th.
      
      
       I went to bed immediately on my arrival; rose at about 10 in the morning, sent a man to find out Mr. Barclay. He return’d and told me he was vis-à-vis la maison de Ville. I went and found him very unwell: he had meant to leave L’Orient four or five days ago; but has been very ill with an humour in his head; but he is now much better, and thinks to set off next Thursday. I found Mr. Champion there, who went with me to Mr. Rucker’s lodgings. I found him, and Mr. Grub a Gentleman from Carolina. They accompanied me to the man who sold my Cabriolet, to Mr. Randall; he was much more reasonable, than I expected he would be, for notwithstanding all the damage, which the heat of the Sun, and the badness of the roads have done to the Carriage, he gave me 25 louis d’ors for it: and took it just as it was. His name is Soret. I think I can recommend him to any person who might want to hire or to buy a carriage at L’Orient. Dined with Mr. Barclay. After dinner, I went with Mr. Champion, to Mr. Mazois the director of the Packets, and paid him 500 livres for a passage, on board the Courier de l’Amerique, Captain Fournier. I was much astonished to hear that the Packet will sail tomorrow if the wind remains as it is. It is very extraordinary that Mr. le Couteulx himself, the director of the Packets at Paris, should not know when the Packets sail: he tells every passenger who goes to him, that they are obliged to wait for the Post that arrives from Paris Wednesday morning. A Gentleman who will pass with us, depending upon this, arrived 6 hours too late for the last Packet, and has been obliged to wait an whole month at L’Orient. I saw the Captain who gave me a respite; he will not go till to morrow evening, but I depend only upon a change of wind, for all the Letters which I expect by the next Post. It is very disagreeable to be thus disappointed by the unpardonable negligence, of those very persons, on whom, we depend the most.
       
       I bought My bedding, viz: a matrass, a pair of sheets: so large that one will be sufficient at a time, a pillar, and two pillar Cases. I brought with me from Paris a Coverlid, and half a dozen napkins, all these articles a person must necessarily have: on board the Packet you are furnished with every thing else, as I am told.
       Spent the evening and Supp’d at Mr. Barclay’s; with Mrs. Moylan, Miss Fermier her Sister, and Mr. Nesbitt. Return’d to my Hotel at about 12. at night.†.
      
      
       
        
   
   Probably Henry Champion, a merchant at Lorient (Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950- ., 8:448; 10:87; 11:112, 173, 582–583).


       
       
        
   
   James Grubb, a Virginia merchant at Lorient. Thirty years later JQA employed Grubb as his private secretary in London. “He was then in the 1780s flourishing in Youth and Prosperity,” JQA wrote to his mother, “but has since been unfortunate, and now with a wife and six children, even the employment that I give him is a relief to him” (Cal. Franklin Papers, A.P.S.I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols., 2:450; 3:97; JQA to AA, 24 Aug. 1815, Adams Papers).


       
       
        
   
   18 May, two days hence.


       
       
        
   
   Jonathan Nesbitt, a merchant banker at Lorient since 1775, and brother of John Maxwell Nesbitt, the Philadelphia Revolutionary leader and merchant (The Papers of Robert Morris, 1781–1784, ed. E. James Ferguson and John Catanzariti, Pittsburgh, 1973– , 3:298, 520; Blanche Taggart Hartman, A Genealogy of the Nesbit, Ross, Porter, Taggart Families of Pennsylvania, Pittsburgh, 1929, p. 7, 8).


       
       
        
   
   JQA’s cross mark probably refers, as others have, to letters he wrote which were gleaned from his Diary entries. In this case it is undoubtedly his letter to AA2, 12–17 May 1785, Adams Papers, in which he describes his journey from Dreux to Lorient.


       
      
      

      17th.
      
      
       Immediately after breakfast I went to Mr. Barclay’s. The wind has changed, so that we shall not sail this day. This gives me pleasure, as I expect a number of Letters, by the Post that arrives to morrow morning: I went with Captain Fournier to the Hôtel of Mr. Thevenard the Commandant, but he was not at home. Saw him upon the place of Parade. Dined with Mr. Grub and Mr. Champion at Mr. Barclay’s. After dinner my Captain came, and took me in his barge, on board the Packet. Mr. Jarvis and Mr. Williamos were kind enough to write a fortnight ago to the Captain, informing him of my design to go with him: so that the round house has been kept for me. It is by far the best apartment in the Packet, except those of the Captain and officers. The Rooms below the deck are very inconvenient, so small that two persons cannot easily fit together in one of them. They have no windows in them, which makes them so dark that it is impossible to read without a candle and must render the air extremely unwholsome. But the roundhouse has a large window and two small ones that open and being upon the deck it is not subject to the bad air that reigns continually below. Remained on board a couple of hours. Returned and spent the evening with Mr. Barclay. Mm: Cardan, and her two Daughters supped there. Return’d home, at 11. o’clock.
      
      

      18th.
      
      
       In the morning I went to the Post office, and enquired if there were any Letters for me; there were none. I immediately went to Monsr. Mazois, to whom I supposed my Letters would be addressed, but he had none for me neither. I don’t know how it happens. I can only suppose that they were put in the Post Office, so late that they failed, coming by the Saturday Post; and even if that is the Case, I shall lose them, unless we are retained here by contrary winds, till friday, which I cannot expect. Early in the morning I went on board the Packet, with my trunks. One of them was carried down into the magazine: the other, I had placed in my Room.
       Mr. Mazois invited me to sup with him this evening. Dined with Mr. Barclay. Mr. Grub was there. I went with him to see Mr. McCarty. At about 7. in the evening I felt much fatigued and unwell. Took leave of Mr. Barclay, who leaves this place tomorrow for Paris. Return’d home, and went immediately to bed.
      
      
       
        
   
   Probably William McCarty, an American merchant at Lorient engaged in the importation of whale oil and tobacco (Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950- ., 9:330–331, 537–538; 10:195).


       
      
      

      19th.
      
      
       At about 6 o’clock, the Captain of the Packet, and Mr. Salvius, a Sweedish Gentleman, who intends to go with us, called upon me, to go on board and put all our things in order, so as to be ready at an hours warning. We first went and took with us a Dutch Gentleman named Mölich who was to sail in the last Packet, but having been misinform’d by Monsr. le Couteulx, arrived here 6 hours too late, and has been waiting here ever since. We went all together on board, in the Captain’s barge. I placed all my linen, and whatever I supposed would be necessary for the voyage, in the draws, in my apartment: we dined on board at twelve o’clock, and immediately after dinner return’d on shore. I went with Mr. Mölich to the Chambre de Literature. This is a considerable Library supported by subscription. Every subscriber has a right to introduce, a friend, and a stranger being once introduced may go whenever he pleases. Remained there till 4 o’clock. Mr. Mölich then return’d to my lodgings with me. Was dress’d, and then went with him to the Comedy, where we saw le Sorcier, with les femmes vengées. The actors are very indifferent, though we were told that they play’d the second piece uncommonly well. Supped with Mr. Mölich at the Epée Royale. Returned home at about 11. o’clock. I called in the afternoon at Mr. Barclay’s house. He set off for Paris this morning at 7 o’clock.
      
      
       
        
   
   Le sorcier, Paris, 1764, by Antoine Alexandre Henri Poinsinet, with music by François André Danican, called Philidor; Les femmes vengées, ou, les feintes infidélités, Paris, 1775, by Michel Jean Sedaine, with music by Philidor (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
      
      

      20th.
      
      
       I went down into the Port at about 10 o’clock in the morning. Met Mr. Grub who told me, that Mr. Thevenard, had a packet of Letters for me. I immediately went to his Hôtel, and he gave me the packet: it was from the Marquis de la Fayette and inclosed a number of Letters for America, with a sheet of the Leyden gazette which says that 20,000 Imperial troops have taken possession of Bavaria, in the name of the Emperor, and that the elector has left his Capital with his guards, and all his Court, with the intention to go to the low Countries. If this is true, the exchange, between the Emperor and the Elector of Bavaria, so much talk’d of, and so positively denied by the parties, has really taken place; the Marquis writes, that although the news is by no means certain; he thought the sooner it is known in America, the better. As I was returning home I met Mr. Mölich in the street, and told him the news, which was peculiarly interesting to him, as it is to his Country. We went to the Caffé de la Comedie, and afterwards took a walk out of the town. Went to the Chambre de Literature; remained there till 2 o’clock. Mr. Mölich then went with me, and dined at my lodgings. Just as we had done dinner Captain Fournier came in, and delivered a packet, he received this morning from Mr. Williamos. It contained all the Letters that I expected from Paris: they must have been put into the Post office at Paris too late to come by the Saturday post.
       Went in the afternoon, and spent a couple of hours with Mr. Rucker. Return’d home, and wrote all the evening to my Sister. The Wind changed this afternoon, and is now quite fair for us to go out.
       
      
      
       
        
   
   14 May (Adams Papers), which contained documents and the account from the Leyden Gazette, discussed below, but no mention of “letters for America,” and possibly, though not likely, his letter of 18 May (Adams Papers). Probably the latter never reached JQA before he sailed on 21 May.


       
       
        
   
   Not found. The Gazette was reporting rumors. Although Emperor Joseph II had schemed to round off his Austrian dominions and acquire Bavaria in exchange for the troublesome Austrian Netherlands and the title of King of Burgundy, no war or invasion of Bavaria to effect the exchange took place (The Cambridge Modern History, A. W. Ward and others, 13 vols., Cambridge, England, 1902–1911, repr. 1969, 6:646–647; Paul P. Bernard, Joseph II and Bavaria, The Hague, 1965).


       
       
        
   
   Dated 14 May (Adams Papers), which included a letter of introduction to Col. Burr, presumably Thaddeus Burr, to whom JQA delivered a letter on 17 Aug.


       
       
        
   
   According to JQA’s letter to his sister started on the 17th and completed on the 20th (Adams Papers), referred to later in the entry, these letters included: one from AA2 (not found); David Humphreys ([ca. May 1785], Adams Papers, enclosing four letters of introduction for JQA, none identified, though perhaps one to Gov. Jonathan Trumbull); and “Letters from Miss Nancy, and from her Parents” (not found).


       
      
      

      Saturday May 21st. 1785.
      
      
       At 6 o’clock in the morning a person came from the Captain, to inform me that the wind was fair, and that I must be on board at 9 o’clock. I went to Mr. Mölich’s lodgings. Called at Mr. Barclay’s house and breakfasted with Mr. Champion. Bought four pieces of Nankin at 6. lis: 10 sols: the piece. Saw Mr. Lanchon a merchant of Reputation of this Town. He took charge of my Letter for my Sister. At 9 o’clock Mr. Champion came on board the Packet with us. Immediately they began to weigh our anchors, but before we could get clear of the harbour, the winds changed, so that we were obliged to anchor, before Port Louis. At about 11. o’clock, an American Ship came into the harbour: and as I supposed, it might bring some news, that I might be glad to know, I ask’d leave to go on board. Mr. Cuyler, a young American who came in this Packet last March, Mr. Mölich and myself, went on board, but found it was a vessel from Baltimore, that had been 50 days out.
       We returned on board our Packet, and dined. After dinner I went on shore at Port Louis, with our Captain. We walk’d about the place, till near 6 o’clock, when the Captain perceived that the wind had come round again. We immediately return’d on board, weigh’d our anchors and set sail. At 11. o’clock we had got clear of the island of Groix and were at Sea. I felt very disagreeably, and went immediately to bed: but I could not sleep; on account of the noise that was made all night, on the deck.
       
      
      
       
        
   
   Of Lanchon Frères & Cie., a commercial house at Lorient and Le Havre (Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950- ., 11:546).


       
       
        
   
   After the following day’s entry, JQA wrote irregularly in his Diary throughout the voyage.


       
      
      

      22d.
      
      
       When we rose in the morning, we were out of sight, of Land. We have nothing now but the ocean and the sky around us. The weather being very fine none of us was very sick: but almost all the passengers felt such qualms as prevented them from eating any thing all day: myself among the rest.
      
      

      25th.
      
      
       We have had fine weather on board ever since we left L’Orient, but have not in general been able to enjoy it on account of sea sickness. We begin now to stand a little firmer upon our legs. The Events that happen on board a Vessel are very seldom interesting, and the life we lead is very lazy and tiresome. Our Company on board is very gay and sociable, but is not in general such as I should have wished.
       Captain le Fournier is an excellent Seaman; he is 37 years old and has pass’d more than half that time at Sea; no one could wish to be with a better Captain. He is only 1st. Lieutenant, but commands the packet, because the Chevalier d’Abouville, is now in America, building another packet, which he is to command. Captain Fournier expected to receive a Commission as lieutenant of a Frigate, but such is the delay that the Ministers cause before they grant the least favour, that he did not receive it: it will probably come to him by the next Packet: he will then have the command of this Vessel. I heartily wish he may succeed: for he is not only a good Seaman but an excellent man. If such men had the command in the french Navy, they would not be so often exposed to lose their fleets as they are, but in France, few persons of merit can make their way in the military profession; without credit at Court. A Man must have an education as a fine gentleman, must be a Courtier and an intriguer to obtain any rank. The exceptions to this rule are few. They would be numerous if the Event was consulted. Monsr. de la Motte Piquet, one of the best officers in the French Navy had nothing but his merit to recommend him, and certainly among their noble Seamen they can find none that behaved better in the course of the last war. Very few did their duty so well.
      
      

      27th.
      
      
       Still the same scene fine weather, little wind. At about noon, we spoke to an English brig, Coming from Cadiz, and bound to Ordiné, a small town, in the british Channel.
       Mr. Le Bel our first Lieutenant is a man of about 35 years; who is also an excellent Seaman. I believe he has pass’d a great part of his Life at Sea. His Character is much that of a mariner who has lost by the life he has lead all the tender feelings that form in my opinion the charms of Life. He has all the exteriors of Complaisance but he is a perfect egoist, so far as to declare in Conversation that he cares not what happens to the whole Universe, when he is once dead. His principles are always such as his Interest requires, and he makes no mystery to declare it publicly. He was a prisoner in England during the war, and was in America, with the french fleet; he was married there, to an American. It does not give me pleasure to see my Countrywomen form such connections: but as he will never settle in America, the harm is not so great. I shall endeavour to keep upon good terms with all the officers, and passengers during the voyage, but this is not certainly the person whose company I shall regret losing after our arrival at New York.
      
      

      31st.
      
      
       High Wind, directly contrary. The Vessel roll’d so much that most of the passengers were sick. We saw yesterday a great number of Porpoises, which according to the opinion of Seamen in general, is always a certain sign of much wind. We have made very little progress as yet.
       Mr. Halley our second Lieutenant is a young man, under 20. He has pass’d a great part of his time at Sea, and is much of a gentleman. The Character I have found this person to possess is for me, a lesson which has been often repeated to me, never to judge any one from his first appearance; had my opinion been ask’d concerning our officers, I should have supposed Mr. Halley, had a hard Character, and was very inflammable, whereas he is the most agreeable of the 3 officers on board; he has been in this packet ever since the Institution: consequently, this is his fourth Voyage to New-York. He tells me we shall in all probability have a passage of at least 50 days. This packet has never had a shorter one from L’Orient to New York. The Captain has determined to go down for the trade Winds.
      
     